Conviction is for misdemeanor swindling, punishment assessed being by fine of $100.00 and 30 days in jail.
The record contains neither statement of facts nor bills of exception, and would ordinarily call for an affirmance.
However, we observe that while the transcript contains a verdict of guilty, no judgment thereon is shown to have been entered. If there is no judgment no appeal will lie. Donegan v. State, 89 Tex.Crim. Rep., 230 S.W. 166; McCallum v. State, 112 Tex.Crim. Rep., 15 S.W.2d 1049; Articles 783 and 784, C. C. P. (1925).
The appeal is dismissed.